283 F.2d 870
Ambrogio BAVARO, Plaintiff-Appellant,v.Thomas M. PEDERSON, District Director of Immigration and Naturalization, Defendant-Appellee.
No. 14116.
United States Court of Appeals Sixth Circuit.
October 19, 1960.

Charles L. Cusumano, New York City, on brief, for appellant.
H. Donald Hawkins, Asst. U. S. Atty., Dayton, Ohio, Hugh K. Martin, U. S. Atty., and H. Donald Hawkins, Asst. U. S. Atty., Columbus, Ohio, on brief, for appellee.
Before McALLISTER, Chief Judge, and MILLER and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on an appeal from the order of the District Court in which the Court found that neither the Special Inquiry Officer nor the Board of Immigration Appeals abused their discretion in denying appellant's application for suspension of deportation, and that their action therein was not arbitrary and capricious, and after a review of the record and upon the filing of the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court sustaining the order of deportation be and is hereby affirmed.